DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1 and 3-13 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1 and 3-13 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) determine, based on the state transition diagram, whether a plurality of state transitions are made by the external device during the polling period; and complement, when the circuitry determines that the plurality of state transitions are made by the external device during the polling period, the deficient state by a number of the plurality of state transitions of the external device during the polling period. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is US Publication No. 2019/0289165 to Yoshimi which teaches an information processing device includes a memory and a processor. The memory stores a first application and a second application. The processor activates the second application in response to an activation 
  
The other art is US Patent No. 6295558 to Davis et al. which automatic failover methodology provides a mechanism whereby a central control unit, such as a management station, will automatically takeover interface status polling of objects of a collection station that is temporarily unreachable. This methodology is applicable to any distributed computing environment, such as a data communications network, in which it is desirable to have a central control unit assume the interface status polling operation of a temporarily inaccessible collection station. The collection station may be inaccessible due to the network on which the central control unit and the collection station reside being down or due to the collection station being down for maintenance. However, Davis et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.        

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675